DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-8, and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingbeil et. al. (U.S. 20120323470).
In re claim 1, Klingbeil teaches a system for a vehicle (fig. 1; vehicle system 100; [0024]), comprising: a controller (fig. 1-2; controller 202; [0027]) configured to, 
during a single engine cycle (inherent; Klingbeil states in [0070], that fuel injection quantity to each cylinder may vary between cycles, and in [0071] that the fuel injection quantity…during the engine cycle) and responsive to a first condition (fig. 4, step 402; [0051], operating conditions may include engine load, ambient temperature; fig. 5; temperature of EGR cooler, step 502; [0055]), 
deliver a lower fraction of a first fuel into a donor cylinder (fig. 5, step 506; [0057]; fuel injection quantity to donor cylinders is decreased; fig. 3, donor cylinders 303; [0038]) of an engine of the vehicle in comparison to a fraction of the first fuel being injected into a non-donor cylinder (fig. 3, non-donor cylinders 304; [0038]) of the engine (fig. 5, step 506; [0057]; Paragraph [0057] suggests that the fueling to non-donor cylinders is not adjusted and remains the same, being that only fueling to the donor cylinders is reduced.). 
Klingbeil further teaches
diesel fuel (i.e. a first fuel) is combusted in the engine via compression ignition, and that the second fuel may be gasoline, kerosene, biodiesel or other petroleum distillates…via compression ignition (and/or spark ignition) ([0035]);
during a differential fueling operation, a first fuel injector may be controlled to inject a higher amount of fuel than a second fuel injector ([0036]); 
the injection schedule among the donor cylinder group and the non-donor cylinder group may…be adjusted responsive to the temperature of the exhaust gas recirculation cooler ([0073]);
during high temperature mode, one or more donor cylinders may receive an additional post injection…to increase a temperature of the donor cylinder exhaust gas ([0073]);
 during low temperature mode, fuel injection may be retarded in one or more donor cylinders such that donor cylinder exhaust temperature is decreased ([0073]).
Klingbeil fails to state in explicit terms that
deliver a higher fraction of a second fuel into the donor cylinder in comparison to a fraction of the second fuel being injected into the non-donor cylinder.

This being the case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to deliver a higher fraction of fuel into the donor cylinder than into the non-donor cylinder in order to increase a temperature of the donor cylinder exhaust gas ([0073]). Additionally, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, that this fuel being delivered to the donor cylinder, could be a second fuel, such as second fuel may be gasoline, kerosene, biodiesel or other petroleum distillates, since Klingbeil teaches that multiple fuels can be used (and provides examples), and it is further known in the art that different fuels have different heating values, combustion characteristics, etc. which are inherent material properties, and one having ordinary skill in the art may simply choose to deliver a second fuel, so as to provide a certain amount of heat so as to increase a temperature of the donor exhaust gas in an expected manner. 

In re claim 5, Klingbeil teaches the system of claim 1, and further teaches wherein the first condition includes high engine load and/or high ambient temperature conditions (fig. 4, step 402; [0051], operating conditions may include engine load, ambient temperature).
In re claim 6, see claim 5 above, note: a transient acceleration condition would result in either an increase in engine load or a decrease in engine load, and thus broadly fall under “engine load”.
In re claim 7, Klingbeil teaches the system of claim 1, and further teaches wherein a commanded power output of the donor cylinder is the same as a commanded power output of the non-donor cylinder during the single engine cycle (fueling increase/decrease for each respective cylinder is constrained to prevent torque imbalance (i.e. power output of one cylinder being different than that of another); [0058]).
In re claim 8, Klingbeil teaches the system of claim 1, and further teaches wherein the engine includes an exhaust channel (fig. 3; first exhaust manifold 308 and EGR system 309; [0039]) extending from the donor cylinder (fig. 3, donor cylinders 303; [0038]) to an intake manifold (fig. 3; intake passage 306; [0040]) for recirculating an exhaust emission in an exhaust gas recirculation (EGR) loop from the donor cylinder to both the donor cylinder and the non-donor cylinder (fig. 3, non-donor cylinders 304; [0038]) via the intake manifold (as shown in fig. 3).

In re claim 10, Klingbeil teaches the system of claim 1, and further teaches wherein the controller is further configured to, responsive to a second condition (fig. 7; step 702-704; [0065-0066]; temperature of EGR cooler less than desired temperature), 
deliver a higher fraction of the first fuel into the donor cylinder in comparison to a fraction the first fuel being injected into the non-donor cylinder (fig. 7; step 706; [0065-0066]; increase fuel injection to donor cylinders).
Klingbeil further teaches
diesel fuel is combusted in the engine via compression ignition, and that the second fuel may be gasoline, kerosene, biodiesel or other petroleum distillates…via compression ignition (and/or spark ignition) ([0035]);
during a differential fueling operation, a first fuel injector may be controlled to inject a higher amount of fuel than a second fuel injector ([0036]); 
the injection schedule among the donor cylinder group and the non-donor cylinder group may…be adjusted responsive to the temperature of the exhaust gas recirculation cooler ([0073]);
However, Klingbeil lacks
delivering a lower fraction of the second fuel into the donor cylinder in comparison to a fraction of the second fuel being injected into the non-donor cylinder.

This being the case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to deliver a lower fraction of fuel into the donor cylinder than into the non-donor cylinder to adjust a temperature of the donor cylinder exhaust gas. Additionally, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, that this fuel being delivered to the donor cylinder, could be a second fuel, such as second fuel may be gasoline, kerosene, biodiesel or other petroleum distillates, since Klingbeil teaches that multiple fuels can be used (and provides examples), and it is further known in the art that different fuels have different heating values, combustion characteristics, etc. which are inherent material properties, and one having ordinary skill in the art may simply choose to deliver a second fuel, so as to provide a certain amount of heat so as to adjust a temperature of the donor exhaust gas in an expected manner. 
In re claim 11, see claims 10 and 5 above.

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingbeil et. al. (U.S. 20120323470) in view of Iwatani et. al. (U.S. 20110264355).
In re claims 3 and 4, Klingbeil teaches the system of claim 1, however, Klingbeil lacks
wherein the first or second fuel is ammonia;
wherein the first or second fuel is hydrogen.
Iwatani teaches an analogous dual fuel engine wherein
wherein a fuel is ammonia (engine can use ammonia and a non-ammonia fuel; abstract);
wherein a different non-ammonia fuel is hydrogen (“a control system of an internal combustion engine capable of using ammonia and a non-ammonia fuel (gasoline, light oil, hydrogen, etc.) which is easier to burn than ammonia”; abstract).

Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Klingbeil, to incorporate using ammonia and/or hydrogen as a fuel, as clearly suggested and taught by Iwatani, since burning ammonia (and also hydrogen) does not produce CO2, where CO2 is a cause of global warming ([0004]). 

Claims 2, 9, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingbeil et. al. (U.S. 20120323470) in view of Lepley (U.S. 20130054116).
In re claim 2, Klingbeil teaches the system of claim 1, however Klingbeil fails to teach that the first fuel is gaseous fuel and the second fuel is liquid fuel.
Lepley teaches an analogous engine system that operates using dual fuels (abstract) where
the first fuel is gaseous fuel (gaseous fuel source 23; fig. 2; [0017]) and
the second fuel is liquid fuel (liquid fuel source 24; [0017]).

Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Klingbeil, to incorporate using gaseous fuel and a liquid fuel, as opposed to two liquid fuel sources, as clearly suggested and taught by Lepley, in order to reduce the amount of diesel fuel injected into the cylinders ([0004]) as is known in the art. 

In re claim 9, Klingbeil teaches the system of claim 1, and further teaches
a quantity of fuel delivered to a donor cylinder (fig. 7; step 706; [0065-0066]; increase fuel injection to donor cylinders; fig. 5, step 506, decrease fuel injection to donor cylinders);
a quantity of fuel delivered to a non-donor cylinder (“…fuel injection quantity to each donor cylinder may be increased while preferentially reducing the fuel injection quantity to one or more of the non-donor cylinders…”; [0016])
However, Klingbeil lacks wherein 
a quantity of the second fuel injected into the donor cylinder is about 40 percent of a total fuel combusted in the donor cylinder and 
a quantity of the second fuel injected into the non-donor cylinder is about 14 percent of a total fuel combusted in the non-donor cylinder.
Lepley teaches an analogous system having a dual fuel engine where, 
a quantity of a second (gaseous) fuel delivered into a cylinder is about 40 percent of a total fuel combusted in the cylinder (“…provide a flow at the 40% substitution rate. (In such a system, a cut-off valve must be provided to stop all gaseous fuel in an emergency or when the engine is not running.)”; [0026-0027]);
a quantity of the second (gaseous) fuel delivered into a cylinder is about 14 percent of a total fuel combusted in the cylinder (“…three adjustable solenoid valves are adjusted to pass 6, 7, and 8% of the substitution rate…the desired substitution rates are achieved by opening one, two, or all three of the adjustable solenoid valves…”; [0026-0027]; note opening the 6% substitution rate and the 8% substitution rate solenoid valves produces a 14% substitution rate, which is 14% of the total fuel combusted in the cylinder).

One having ordinary skill in the art would have appreciated, and found it obvious that a cylinder receiving a gaseous fuel at a 40% substitution rate, as taught by Lepley could be the donor cylinder of Klingbeil, and that a cylinder receiving a gaseous fuel at a 14% substitution rate, as also taught by Lepley, could be a non-donor cylinder of Klingbeil (note: Klingbeil only has donor and non-donor cylinders, and so the options of which group of cylinders receive fuel at a certain substitution rate is fairly limited, and this observation would have been recognized by one of ordinary skill in the art.). One having ordinary skill in the art would also have appreciated, that a first fuel as well as a second fuel could be injected, since Klingbeil discloses using a first fuel having a first fuel injector and a second fuel having a second fuel injector (see claim 1 above).

Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Klingbeil, to incorporate delivering gaseous fuel into a donor cylinder at a 40% substitution rate, and also delivering gaseous fuel into a non-donor cylinder at a 14% substitution rate as clearly suggested and taught by Lepley, in order to reduce the amount of diesel fuel injected into the cylinders ([0004]) as is known in the art.
In re claim 17, Klingbeil teaches a system, comprising: 
an exhaust gas recirculation system (EGR) (fig. 3; EGR system 309; [0039]) comprising 
an exhaust channel ( as shown in fig. 3; first exhaust manifold 308 and EGR system 309; [0039]) extending from a donor cylinder (fig. 3, donor cylinders 303; [0038]) to an intake manifold (fig. 3; intake passage 306; [0040]) for recirculating an exhaust emission from the donor cylinder to both the donor cylinder and a non-donor cylinder (fig. 3, non-donor cylinders 304; [0038]) via the intake manifold (as shown in fig. 3); and a
 controller (fig. 1-2; controller 202; [0027]) configured to, responsive to a first condition (fig. 4, step 402; [0051], operating conditions may include engine load, ambient temperature; fig. 5; temperature of EGR cooler, step 502; [0055]): 
adjust a position of an EGR valve coupled between the donor cylinder and an exhaust passage (the EGR system 130 may further include an EGR valve for controlling an amount of exhaust gas that is recirculated from the exhaust passage 116 of the engine 104 to the intake passage 114 of the engine…The EGR valve…may control a variable amount of EGR…; [0023]).
Klingbeil further teaches 
decreasing a first fuel delivered to a donor cylinder (fig. 5, step 506; [0057]; fuel injection quantity to donor cylinders is decreased; fig. 3, donor cylinders 303; [0038]) in comparison to the first fuel delivered to a non-donor cylinder (fig. 3, non-donor cylinders 304; [0038]) of the engine (fig. 5, step 506; [0057]; Here, paragraph [0057] suggests that the fueling to non-donor cylinders is not adjusted and remains the same, being that only fueling to the donor cylinders is reduced.);
the injection schedule among the donor cylinder group and the non-donor cylinder group may…be adjusted responsive to the temperature of the exhaust gas recirculation cooler ([0073]). 
However, Klingbeil lacks 
decreasing a substitution ratio of a first fuel relative to a second fuel in the donor cylinder while maintaining a prior substitution ratio of the first fuel relative to the second fuel in the non-donor cylinder.
Lepley teaches
adjusting a substitution rate in one or more or all of the cylinders to a different substitution rate (note: Lepley states in [0023] that there are four distinct bands of operation, each with different substitution rates).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Klingbeil, to incorporate adjusting a substitution rate in one or more of the cylinders (say to a donor cylinder) to a different substitution rate, as clearly suggested and taught by Lepley, in order to reduce the amount of diesel fuel injected into the cylinders ([0004]) as is known in the art. 

In re claim 18, see claims 17 and 6 above.
In re claim 19, Klingbeil and Lepley teach the system of claim 17, but fail to explicitly state wherein the controller is configured to adjust the position of the EGR valve to a more open position responsive to the first condition.
However, it is well known in the art to adjust the position of an EGR valve to a more open position responsive to a condition such as a decrease in engine load, or an increase in temperature (or incidence of knock) so that combustion temperature within the cylinder can be reduced (via. charge dilution), as is also known in the art. 

Claims 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lepley (U.S. 20130054116) in view of Klingbeil et. al. (U.S. 20120323470).
In re claim 12, Lepley teaches a method, comprising: 
introducing a first fuel (gaseous fuel source 23; fig. 2; [0017]), a second fuel (liquid fuel source 24; [0017]), and an oxidant (air; [0027]) into a first engine cylinder (plurality of cylinders 13; fig. 1; [0017]) at a first substitution rate (“The acceptable gaseous fuel substitution rate would be based upon a stored map of substitution rate versus engine load”; [0022-0023]; also note: as indicated in [0023; 0026], different engine loadings have different substitution rates, and the engine has a “range of loads”, as further indicated in [0026]); 
introducing the first fuel, the second fuel, and the oxidant into a second engine cylinder at a second substitution rate (see above); and 
responsive to a monitored engine parameter (via electronic monitoring and control system 22; [0017; 0022]; Note: monitored engine parameters include temperatures, speeds, pressures, load, etc.), 
adjusting the first substitution rate in one or more or all of the cylinders to a third substitution rate (note: Lepley states in [0023] that there are four distinct bands of operation, each with different substitution rates) that is different than the second substitution rate.
Lepley lacks 
a transient fueling (non-donor) cylinder set 
a non-transient fueling (donor) cylinder set 
Klingbeil teaches 
a transient fueling (non-donor) cylinder set (fig. 3, non-donor cylinders 304; [0038]; fig. 5; step 506; [0057]; note [0057] and fig. 5 suggest that fueling in non-donor cylinders remains the same (first substitution rate));
 a non-transient fueling (donor) cylinder set (fig. 5, step 506; [0057]; fuel injection quantity to donor cylinders is decreased (second substitution rate); fig. 3, donor cylinders 303; [0038])
Klingbeil further teaches 
diesel fuel is combusted in the engine via compression ignition, and that the second fuel may be gasoline, kerosene, biodiesel or other petroleum distillates…via compression ignition (and/or spark ignition) ([0035]);
during a differential fueling operation, a first fuel injector may be controlled to inject a higher amount of fuel than a second fuel injector ([0036]); 
the injection schedule among the donor cylinder group and the non-donor cylinder group may…be adjusted responsive to the temperature of the exhaust gas recirculation cooler ([0073]).

It is well known, common, and obvious to those with ordinary skill in the art to increase a total amount of fuel delivered to at least a first cylinder and a second cylinder of a multi-cylinder diesel engine based on an increased load (Note: diesel (compression ignition) engines are usually operated with inlet air throttles fully opened, and with fuel metering, such that in response to increased load, more fuel is delivered to the engine such that engine speed is either maintained, or increased as desired.).

Further, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lepley, to incorporate an EGR system having donor and non-donor cylinders, such as that taught by Klingbeil, since EGR systems are well known and an obvious way to reduce harmful exhaust emissions as well as to increase fuel economy and decrease combustion temperatures via charge dilution.

In re claim 13, see claim 12 above.
In re claim 14, see claims 12 and 13 above (note: Lepley discloses four distinct substitution rates).
In re claim 15, see claims 14 and 5 above.
In re claim 16, Lepley and Klingbeil teach the method of claim 12, and Klingbeil further teaches 
an aftertreatment device fluidly coupled to the transient fueling cylinder set (diesel oxidation catalyst (DOC), diesel particulate filter (DPF)…emission control devices, selective catalytic reduction (SCR), three-way catalyst, NOx trap, or various other devices/systems; [0021]; note: fluid coupling is inherent so as to prevent exhaust leaks), and 
wherein the monitored engine parameter is a status of the aftertreatment device (…controller 202 may further receive signals from various engine sensors including…CO2 levels, NOx emission, exhaust temperature; [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747